DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, the phrase “Formula (4-2)” has been stricken through, however, the structure associated with this formula has not been stricken through. In order to avoid potential confusion that the claim requires this structure, Applicants are advised to strike out the formula associated with Formula (4-2). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites that” L1 represents a single bond, a phenylene group, a biphenylene group, or an alkylene group having 2 carbon atoms or less” which renders the scope of the claim confusing for the following reasons. Claim 5 depends from claim 1, and claim 1 recites that “L1 represents a substituted or unsubstituted alkylene group having 1 to 12 carbon atoms, a substituted or unsubstituted arylene group having 6 to 30 ring forming atoms or a divalent linking group composed of a combination thereof”. Accordingly, claim 1 does not recite a single bond as an option for L1. Accordingly, it is unclear how one can simultaneously meet the requirement in claim 5 that L1 is a single bond and have a linking L1 that is a substituted or unsubstituted alkylene group having 1 to 12 carbon atoms, a substituted or unsubstituted arylene group having 6 to 30 ring forming atoms or a divalent linking group composed of a combination thereof as recited in claim 1.

Claim 7 recites “wherein at least one of L1 or L2 is bonded to a position 2 or a position 4 in a condensed ring containing X by Formula (I)” which renders the scope of the claim confusing given that claim 7 depends from claim 1, and claim 1 recites Formula (4-1). In Formula (4-1), L1 and L2 are bonded to a position 2 and a position 4 in a condensed ring containing X by Formula (I), respectively. Accordingly, claim 7 already encompasses a embodiment where L2 is bonded to position 2 and L1 is bonded to position 4. However, claim 7 further encompasses an embodiment where L1 can be bonded to position 2 and L2 can be bonded to position 4, which is not encompassed by Formula (4-1) of claim 1. Accordingly, it is unclear how one meet this embodiment recited in claim 7 and still obtain Formula (4-1) which requires that L1 and L2 are bonded to a position 2 or a position 4 in a condensed ring containing X by Formula (I), respectively. In order to overcome this rejection, Applicants are advised to amend claim 7 to recite “wherein in Formula (3), at least one of L1 or L2 is bonded to a position 2 or a position 4 in a condensed ring containing X by Formula (I)..”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 10, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2015/0171342).

Regarding claim 1, Jung et al discloses an organic light emitting device comprising a light emitting layer, i.e. an organic electroluminescent element (Abstract, [0003], and [0032]).  The light emitting layer comprises the following compound as a host ([0032] and [0115] – Formula 1(1)): 

    PNG
    media_image1.png
    520
    729
    media_image1.png
    Greyscale
,
where the integer 2b is one (1) and R2 is a triazinyl group substituted  with at least one (1) group such as a C1-20 alkyl ([0019] and [0081]). Thus, the reference discloses an embodiment where the triazinyl group is substituted with two (2) alkyl groups, i.e.

    PNG
    media_image2.png
    135
    212
    media_image2.png
    Greyscale
.
In the compound of the reference, X1 is O or S (]0048]); R1 is H ([0075]). The integer a1 is one ([0013]); and L1 is a C1-60 alkylene ([0050]). The integer b3 is one (1) ([0019]); and R3 is H ([0153]). The integer b4 is one (1); and R4 is H ([0019] and [0153]). The integer a2 is one (1) ([0013]); and L2 is a C1-60 alkylene group ([0012]).  E1 is given by ([0105] – Formula 11-1), i.e.

    PNG
    media_image3.png
    201
    223
    media_image3.png
    Greyscale
,
where f1 is an integer [1-4] ([0108]); Z41 is H; and Ar1 is a phenyl group ([0106]-[0107], and [0013]). Accordingly, -L2-E1 has the formula:

    PNG
    media_image4.png
    140
    300
    media_image4.png
    Greyscale
.
From the above, the compounds corresponds to in recited Formula (4-1) of the claims, i.e.

    PNG
    media_image5.png
    370
    444
    media_image5.png
    Greyscale
,
where Y1, Y2, and Y3 are N. Ar1 and Ar2 are C1-20 alkyls, thereby encompassing the unsubstituted C1-12 alkyls recited in the present claims. The group X, given by X1 of the reference, is O or S. L1, given by L1 of the reference, is a C1-60 alkylene, thereby encompassing the unsubstituted C1-12 alkylene of the present claims; and L2 is a single bond. The integer n3 is zero (0). The group R2 is given by -L2-E1, i.e.

    PNG
    media_image4.png
    140
    300
    media_image4.png
    Greyscale
,
which corresponds to a substituted C1 alkyl group. The integers na2 and nb2 are zero (0).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 5, Jung et al teaches all the claim limitations as set forth above. As discussed above, the recited group  L1 is a C1 alkylene.

Regarding claim 6, Jung et al teaches all the claim limitations as set forth above. As discussed above, the recited group  L2 is a single bond.

Regarding claim 7, Jung et al teaches all the claim limitations as set forth above. From the compound of the reference it is clear that the recited group L1 is bonded to the 2-position of the dibenzofuran given by recited Formula (I)

Regarding claim 8, Jung et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer further comprises another host compound ([0227] – Formula 301):

    PNG
    media_image6.png
    180
    313
    media_image6.png
    Greyscale
.
This host compound is different from the carbazole host compound disclosed by the reference.

Regarding claim 10, Jung et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device, i.e. a lighting device as recited in the present claims.

Regarding claim 22, Jung et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device, i.e. a lighting device as recited in the present claims.

Regarding claim 23, Jung et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device, i.e. a lighting device as recited in the present claims.

Regarding claim 24, Jung et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device, i.e. a lighting device as recited in the present claims.

Regarding claim 25, Jung et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device, i.e. a lighting device as recited in the present claims.

Claims 9 and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al (US 2015/0171342) as applied to claims 1, 5-8, 10, and 22-25 above and in view of Campos (US 6,278,237).

The discussion with respect to Lee as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claims 9 and 18-21, Jung et al teaches all the claim limitations as set forth above. While the reference discloses an organic light emitting device, the reference does not disclose a display as recited in the present claims.
Campos discloses that typical applications of OLEDs include flat panel displays (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED disclosed by Jung et al in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Response to Arguments
Applicant's arguments filed  11/18/2021 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767